Title: To George Washington from Joseph Walker, 30 March 1781
From: Walker, Joseph
To: Washington, George


                  
                     Dear General
                     Danbury 30th March 1781
                  
                  I am sorry to inform you that Major General Parsons is so reduced by his late Moress and at time so far deprived of his reason as makes it impossible for him to transact the Business which your Excellency expected.  In the first of his illness he referd the whole business to me in hopes at that time of being able to attend himself in a few days, but I fear he will not this several weeks.
                  A Number of Persons have been apprehended since the General wrote your Excellency; and are now in confinement at this Place.  Some concerned in the Illicit trade, some taken at Greenwich coming from the Enemy plundering, others concerned in the combination which is forming in this County & some of the last mentioned Characters are Capital Villians, having been Enlisting Men for the British service secreting Persons coming from & going to the Enemy; also conveying Dispatches from the Enemy to Canada & from there back to New York all which I hope we may be able to make appear.
                  The Person imployed by the General is faithfull & attentive, & I flatter myself will make further discoveries of importance; at present shall extend our seising Persons no further than is absolutely necessary to prevent their escape and prevent any delay in finding out the grand plan.
                  I would wish to know your Exellencies pleasure concerning those all ready apprehended & what is best further to be done upon the business.  I am Sir with esteem your Excellencis most obedient Humble Servant
                  
                     Joseph Walker
                  
               